Citation Nr: 0636167	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-02 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the rating decisions of December 15, 1971 and January 
28, 1977, were clearly and unmistakably erroneous in not 
awarding a separate rating for non-union of the ulna.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel

INTRODUCTION

The veteran had active service from November 1967 to November 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 31, 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan which found that rating decisions of April 28, 1993, 
and May 1, 2000, were clearly and unmistakable erroneous in 
not awarding a separate disability rating for non-union of 
the right ulna (a 30 percent rating for fusion of the right 
wrist was already in effect), and awarded a separate 20 
percent rating effective on July 21, 1992.  The Detroit RO 
also determined that rating decisions dated December 15, 
1971, and January 28, 1977, were not clearly and unmistakably 
erroneous, and denied an effective date prior to July 21, 
1992, for the separate 20 percent rating.  The veteran 
appealed this determination and contends that the rating 
decisions of December 1971 and January 1977 contain clear and 
unmistakable error (CUE) because they did not assign a 
separate rating for non-union of the ulna.  

The veteran testified at a personal hearing before a Hearing 
Officer at the Detroit RO in January 2003.  A transcript of 
his testimony is associated with the claims file.  

In March 2003, the case was permanently transferred to the 
Pittsburgh, Pennsylvania RO, and the case was ultimately 
certified to the Board on appeal.  

The case was remanded to the Pittsburgh RO in July 2005 and 
June 2006 to schedule the veteran for a personal hearing 
before a Veterans Law Judge.  The case was temporarily 
transferred back to the Detroit RO in June 2006 and the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting at the Detroit RO in 
August 2006.  A transcript of his testimony has been 
associated with the claims file.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  It is not shown that the correct facts as they were known 
at the time of the December 15, 1971 rating decision which 
assigned a 30 percent rating for post-operative fusion of the 
right radial carpal joint were not considered or that 
statutory or regulatory provisions extant at that time were 
incorrectly applied.

2.  It is not shown that the correct facts as they were known 
at the time of the January 28, 1977, rating decision which 
confirmed and continued the 30 percent rating for the post-
operative fusion of the right radial carpal joint were not 
considered or that statutory or regulatory provisions extant 
at that time were incorrectly applied.


CONCLUSIONS OF LAW

1.  There was no CUE in the December 15, 1971, rating 
decision's assignment of a 30 percent rating for the service-
connected post-operative fusion of the right radial carpal 
joint.  38 C.F.R. § 3.105 (2006).

2.  There was no CUE in the January 28, 1977 rating 
decision's confirmation and continuance of the assigned 30 
percent rating for the service-connected post-operative 
fusion of the right radial carpal joint.  
38 C.F.R. § 3.105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Although the Veterans Claims Assistance Act (VCAA) is 
generally applicable to all claims filed on or after the date 
of its enactment, it is not applicable to clear and 
unmistakable error claims.  In Livesay v. Principi, 15 Vet. 
App. 165 (2001), the United States Court of Appeals for 
Veterans Claims held that "there is nothing in the text or 
the legislative history of VCAA to indicate that VA's duties 
to assist and notify are now, for the first time, applicable 
to CUE motions."  A claim of CUE it is not by itself a claim 
for benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  Thus, 
a "claimant," as defined by 38 U.S.C.A. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE.  As a consequence, VA's duties to notify and 
assist contained in the VCAA are not applicable to CUE 
claims.  See also 38 C.F.R. § 20.1411(c), (d) (2006).

II.  CUE

The veteran asserts that the rating decisions issued on 
December 15, 1971 and January 28, 1977, which assigned a 30 
percent rating for the service-connected post-operative 
fusion of the right radial carpal joint, should have also 
assigned a separate rating for non-union of the ulna.  The 
veteran maintains that the disability of non-union of the 
ulna is separate and distinct from the fusion of the right 
radial carpal joint.  

Historically, service connection was established for 
traumatic arthritis of the right wrist one month after the 
veteran's discharge from service in November 1970.  That 
rating decision, issued on December 31, 1970, also granted 
service connection for hypertension and a left ankle injury.  
An initial combined prestabilization evaluation of 50 percent 
was assigned, effective from November 13, 1970, the day after 
the veteran's separation from service.  

The assignment of the initial prestabilization rating was 
based, at least in part, on a review of the veteran's service 
medical records.  The service medical records reveal that the 
veteran suffered a compound fracture of the distal right 
radius and ulna prior to service, which was treated by 
debridement and open reduction.  Since the time of the 
initial injury, the veteran exhibited limitation of motion of 
the wrist with pain and weakness.  X-rays in February 1969 
showed spurring at the distal radial ulnar articulation, and 
the veteran was admitted for resection of the right distal 
ulna.  Pre-operatively, the veteran lacked 10 degrees of 
supination from reaching neutral.  He could pronate to 60 
degrees.  Flexion and extension at the elbow were normal.  
Nerve function in the hand was normal.  Flexion, extension, 
and lateral deviation at the wrist were normal.  Post-
operatively, the veteran was placed in a volar splint for 
five days at the end of which, the wound was clean.  The 
splint was removed, and the veteran had range of motion of 
the wrist from neutral to 80 degrees of pronation.  Flexion 
and extension of the wrist were normal.  The final diagnosis 
was traumatic arthritis of the right wrist at the distal 
radial ulnar articulation with resection of the distal ulna 
performed.  

X-rays from June 1969 revealed that the distal portion of the 
ulna was missing.  There were no soft tissue calcifications 
or other abnormalities noted.  Despite the surgical 
procedure, however, the veteran continued to have pain and 
swelling in the right wrist.  He underwent a conservative 
management of the problem to reduce the symptoms, but the 
wrist continued to be markedly painful.  Thus, he was 
admitted to a Naval hospital in December 1969 with the 
diagnosis of malunion fracture, right wrist.  He underwent a 
biplane osteotomy of the distal right radius.  After the 
veteran's discharge, his hand became swollen and blue and he 
returned to the Naval hospital for additional treatment in 
April 1970.  At the time of the April 1970 admission, the 
veteran's right wrist was tender and slightly swollen.  There 
was a well-healed dorsal 2-inch longitudinal scar.  Wrist 
flexion and extension were painful and markedly limited with 
pronation to only 60 degrees and supination to 0.  X-ray of 
the wrist revealed a well-healed biplane osteotomy with the 
wedge in place.  Because of the continued pain, the veteran 
was given several courses of stellate ganglion Indian blocks 
with only temporary relief.  He also had infra-articular 
injection of Depo-Medrol with limited success.  Therefore, a 
wrist fusion was performed on May 21, 1970.  It was a 
Brittain-type fusion using a bone.  The position of the 
fusion was neutral flexion and extension, and neutral radial 
and ulnar deviation.  The diagnosis was bony ankylosis 
secondary to surgical fusion.  

As noted above, the RO's initial December 1970 rating 
decision was based on service medical records and the veteran 
was assigned a prestabilization rating, to be later adjusted 
accordingly, based on a future VA examination.  

An initial post-service VA examination was conducted in 
November 1971 to determine whether the veteran's service-
connected conditions had stabilized, and if so, to identify 
the current nature, extent, and severity of such disabilities 
so that individual ratings could be assigned for each of the 
service-connected disabilities.  The VA examiner's report 
noted the veteran's history with regard to the right wrist, 
and indicated that the veteran wore a leather wristlet due to 
present complaints of pain and weakness at the right wrist.  
An x-ray report of the right wrist noted a pertinent history 
of post-operative resection of the distal ulna and osteotomy 
of radius, and finally fusion with bone graft.  Routine views 
of the right wrist revealed evidence of fusion of the radial 
carpal joint with removal of the distal end of the ulna.  Two 
pins were noted in situ.  The fusion of the wrist joint had a 
stable appearance.  Examination of the right wrist revealed a 
dorsal 4-inch longitudinal post-operative scar; a 1/2-inch scar 
at the radial styloid; and a 1-inch scar at the lower ulna 
area.  The joint was ankylosed (fused) at the neutral 
position.  Pronation was to 70 degrees and supination was to 
20 degrees.  There was no atrophy of the forearm musculature.  
The diagnosis was post-operative fusion of the radial carpal 
joint with removal of distal end of the ulna with two pins 
present in situ.  

Based on the foregoing, the December 15, 1971 rating decision 
assigned a 30 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214 for favorable ankylosis of the right 
(major) wrist.  The veteran did not appeal that determination 
and the December 15, 1971 rating decision became final.  

The veteran was examined by VA again in November 1976.  At 
that time, the examiner noted the veteran's complaints of 
aching at the wrist joint with exercise and damp weather.  
The veteran continued to wear a wrist brace four months of 
the year.  The x-ray report noted evidence of surgical fusion 
with bony ankylosis; two metallic pins with a bony graft 
dorsally.  The tips of the pins appeared to protrude into the 
soft tissue.  There was deformity in the distal radius, 
possibly incident to an old fracture.  There was post-
surgical loss of bony substance in the distal ulna.  The 
impression was status post surgical fusion with findings as 
described.  Examination revealed a 4-inch operative scar on 
the dorsal lower 1/3 of the forearm, right wrist and hand.  
The joint was well-fused, and exhibited practically no 
motion.  Pseudoarthrosis of the ulna was indicated.  The 
veteran wrote well, picked small objects up with ease, and 
had a good grip.  There was a tender bony prominence on the 
dorsal aspect of the wrist.  The pertinent diagnoses were 
arthropedic right wrist with ankylosis and post-operative 
osteotomy, distal, right ulna, with pseudoarthrosis and 
postoperative scars.  

Based on the foregoing VA examination, the RO confirmed and 
continued the 30 percent rating for the service-connected 
right wrist disability by way of a January 28, 1977 confirmed 
rating decision.  The RO noted no change in the wrist fusion.  
The veteran did not appeal that determination.  

In July 1992, the veteran submitted a CUE claim, alleging 
that the rating decisions of December 1971 and January 1977 
were clearly and unmistakably erroneous in their failure to 
assigned separate ratings for non-union of the ulna.  The RO, 
however, treated the veteran's claim as an increased rating 
claim and not a CUE claim, and denied entitlement to separate 
ratings in an April 1993 rating decision.  The veteran 
disagreed with that determination, but failed to timely 
perfect his appeal after a statement of the case (SOC) was 
issued in March 1994.  

Submitted on behalf of the veteran, however, was a VA 
memorandum opinion dated in July 1994 from one of the 
veteran's examining doctors, who, after examination and a 
review of pertinent x-ray reports, opined that the majority 
of the veteran's symptoms were due to the abnormalities of 
the ulna-carpal disarticulation, and not due to the radial 
fusion.  The doctor indicated that they were two separate 
issues, clinically, even though they were in close anatomic 
relation.  

In June 1999, the veteran requested reevaluation of his 
service-connected right wrist disability, claiming that his 
disability was much worse than before, and again noted that 
he had a separate disability caused by the ulna non-union, 
which had begun to cause pain in his elbow.  In a May 1, 2000 
rating decision, the RO determined that new and material 
evidence to reopen a claim for a separate evaluation for a 
non-union of the ulna had not been submitted.  

Later that month, the veteran and his representative pointed 
out that the veteran's CUE claim from July 1992 was not 
properly adjudicated; that it was treated like an increased 
rating claim and not a CUE claim.  As a result, the RO 
adjudicated the veteran's outstanding CUE claim and issued a 
rating decision on May 31, 2000, which determined that the 
rating decisions of April 28, 1993, and May 1, 2000, which 
failed to separately evaluate the veteran's right ulnar 
shortening were clearly and unmistakably in error.  
Therefore, service connection for nonunion of the right 
distal ulna causing random, jerking movement dependent on 
forearm muscle forces was granted, with an evaluation of 20 
percent assigned, effective on July 21, 1992.  Additionally, 
the May 1, 2000 rating decision also found that there was no 
CUE in the VA rating decisions of December 15, 1971 and 
January 28, 1977 which failed to separately evaluate the 
veteran's right ulnar shortening.  The veteran appealed that 
part of the rating decision which found that the rating 
decisions of December 15, 1971 and January 28, 1977 did not 
contain CUE.  

An unappealed rating decision is final based on the evidence 
of record and may not be revised based on such record unless 
it is shown that the decision involved CUE.  38 U.S.C.A. § 
7105 (West 2002).  Where CUE is found in a prior RO decision, 
the prior decision will be reversed or revised.  For the 
purposes of authorizing benefits, reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the correct decision had been made on the date of the 
prior decision.  38 U.S.C.A. § 5109A (West 20020; 38 C.F.R. § 
3.105(a) (2006).  CUE is a very specific and rare kind of 
error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  To find CUE, the correct facts, as they were known at 
the time, must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at that time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Allegations 
that previous adjudications improperly weighed or evaluated 
the evidence can never rise to the stringent definition of 
CUE.  See 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2006); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 
2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993).  A finding of CUE requires that 
error, otherwise prejudicial, must be undebatable.  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

The service-connected entity was characterized in the 
December 1970 rating decision (which granted service 
connection and assigned a prestabilization rating of a 
combined 50 percent) as traumatic arthritis of the right 
wrist.  The service-connected entity was characterized in the 
December 1971 rating decision (which assigned an initial 30 
percent rating after VA examination indicated stabilization 
of the disability) as fusion of the right radial carpal 
joint.  Thus, the Board must look to the symptoms associated 
with the disability to determine which diagnostic codes 
potentially applied.

The initial code for consideration for ankylosis of the 
wrist, under 38 C.F.R. § 4.71a, Diagnostic Code 5214 (1971) 
and (1976), which provided a 50 percent rating for the major 
wrist (40 percent for the minor wrist) for unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation.  A 40 percent rating was assigned for 
ankylosis of the major wrist (30 percent for the minor wrist) 
with ankylosis in any other position, except favorable.  A 30 
percent rating was assigned for favorable ankylosis of the 
major wrist (20 percent for the minor wrist) in 20 degrees to 
30 degrees of dorsiflexion.  Finally, extremely unfavorable 
ankylosis was to be rated as loss of use of the hands under 
diagnostic code 5125.  38 C.F.R. § 4.71a, Diagnostic Code 
5214 (1971-1977).  

The evidence of record in 1971 and 1977 included the 
veteran's service medical records dated from 1967 to 1970 and 
VA treatment examination reports of November 1971 and 
November 1976.  As noted above, these records indicate that 
the veteran underwent a resection of the ulna, biplane 
osteotomy of the distal right radius, and then fusion at the 
right radial carpal joint.  In sum, the medical evidence of 
record at that time did not indicate, or even suggest, that 
the veteran's symptoms of pain, swelling and limited motion 
of the right wrist were caused by two separate disabilities.  
Or, put another way, the medical evidence of record in 1977 
did not show that the veteran's right wrist symptomatology is 
attributed to two separate disabilities of service origin.  
Consequently, the RO did not err in not assigning a 30 
percent rating under Diagnostic Code 5214 for ankylosis of 
the right wrist.  

The veteran argues, however, that a separate rating based on 
non-union of the right ulna is warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5211 for impairment of the ulna in 
addition to the ankylosis.  Under that code, nonunion of the 
ulna in the lower half warranted the assignment of a 20 
percent rating.  A 10 percent rating was assigned for 
malunion of the ulna with bad alignment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5211 (1971-1977).  

The primary symptoms of the veteran's service connected right 
wrist disability during the time period in question were 
pain, weakness and ankylosis of the right wrist.  As separate 
service-connected disability attributable specifically to the 
ulnar non-union was not clearly identified by competent 
evidence at that time, the Board cannot conclude that it was 
undebatable error to not assign a separate rating under 
Diagnostic Code 5211 in 1971 or 1977.   It was not until 1994 
that medical opinion specifically related the veteran's 
symptoms to the ulna-carpal disarticulation.  

The veteran's assertion of CUE is largely a disagreement with 
how the facts were weighed or evaluated.  The veteran and his 
representative maintain that under the applicable 
regulations, he should have been awarded a separate rating 
for non-union of the ulna, in addition to the 30 percent 
rating based on ankylosis of the right wrist.  Regardless, as 
stated above, disagreement as to how the facts were weighed 
or evaluated is not CUE.  See Damrel, 6 Vet. App. 242.  If 
the veteran disagreed with how the evidence was weighed at 
the time of the rating actions in 1971 and 1977, he had ample 
time to appeal those decisions.  

The veteran and his representative have also alleged that 
since the RO found CUE in the April 1993 and May 1, 2000 
rating decisions, and since the veteran's symptoms and 
complaints in 1971 and 1977 were the same as they were in 
April 1993 and May 2000, that it logically follows that the 
earlier rating decisions of 1971 and 1977 contain CUE.  The 
Board disagrees.  A finding of CUE is based on the evidence 
of record at the time of the rating decision.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (CUE must be based 
on the record and law that existed at the time of the prior 
adjudication in question).  At the time of the May 1, 2000 
rating decision, the claims file contained a medical opinion 
from one of the veteran's VA treating doctors who 
specifically indicated that the veteran's wrist fusion was a 
separate and distinct disability from the ulnar 
disarticulation, which was producing most of the veteran's 
symptoms of pain etc.  This critical piece of evidence was 
not part of the record in 1971 or 1977.  Thus, it cannot be 
said that there was CUE due to evidence that was not part of 
the earlier record.  Id.  Further, any allegation that the VA 
failed in its duty to assist is, as a matter of law, 
insufficient to plead CUE.  See Caffrey v. Brown, 6 Vet. App. 
377, 383-84 (1994) ("an incomplete record, factually correct 
in all other respects, is not clearly and mistakably 
erroneous").

Although the July 1994 opinion suggests that the veteran has 
distinct manifestations from the same injury, which would 
permit the assignment of several ratings under various 
diagnostic codes, this evidence was not part of the record in 
1971 or 1977, and the record at that time did not suggest 
that the veteran had distinct manifestations attributable the 
fusion of the radial carpal joint and distinct manifestations 
attributable to the ulnar disarticulation, and the veteran 
did not contend such at that time.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1971 and 1976).  
The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  Thus, because there was no 
medical opinion or identification that the veteran had two 
separate and distinct disabilities of the right wrist in 1971 
or in 1977, a separate rating for non-union of the ulna, in 
addition to the 30 percent rating for ankylosis of the right 
wrist, would be based on the same manifestations which would 
violate the rule against pyramiding.  There must be more than 
a disagreement as to how the facts were weighted or 
evaluated, and the error must be outcome determinative. 
Russell v. Principi, 3 Vet. App. 310, 313 (1992).   In this 
case, it simply is not shown that there "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, at 314.

In conclusion, it is not shown that any critical facts were 
not considered or that controlling statutory and regulatory 
provisions were incorrectly applied in the December 1971 and 
January 1977 rating decisions, based on the facts as they 
existed at the time as applied to the law extant at the time.  
Accordingly, the appeal must be denied.   


ORDER

The appeal to establish CUE in a December 15, 1971 rating 
decision that assigned a 30 percent rating for the service-
connected post-operative fusion of the radial carpal joint is 
denied.  

The appeal to establish CUE in a January 28, 1977 rating 
decision that confirmed and continued the assigned 30 percent 
rating for the service-connected post-operative fusion of the 
radial carpal joint is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


